EXHIBIT 10.22

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is made effective as of
November 19th, 2014 (the “Effective Date”), by and between Pieris AG, a German
stock corporation, with its principal place of business Lise-Meitner-Strasse 30,
85354 Freising-Weihenstephan, Germany (the “Company”) and Danforth Advisors,
LLC, a Massachusetts limited liability corporation, with its principal place of
business being 91 Middle Road, Southborough, MA 01772 (“Danforth”). The Company
and Danforth are herein sometimes referred to individually as a “Party” and
collectively as the “Parties.”

WHEREAS, the Company possesses know-how and proprietary technology related to
the field of Anticalin®-brand proteins;

WHEREAS, the Company is preparing for a share exchange whereby the Company will
become a whole owned subsidiary of Pieris Pharmaceuticals, Inc., a Nevada
corporation, with its principal place of business remaining the same (the
“Acquisition”);

WHEREAS, Danforth has expertise in financial and corporate operations and
strategy, including financial reporting requirements for U.S. publicly traded
companies;

WHEREAS, Danforth desires to serve as an independent consultant for the purpose
of providing the Company with certain strategic and financial advice and support
services, as more fully described in Exhibit A attached hereto, (the
“Services”); and

WHEREAS, the Company wishes to engage Danforth on the terms and conditions set
forth herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which are hereby acknowledged, the Parties agree
and covenant as follows.

 

1. Services of Consultant. Danforth will assist the Company and any of its
Affiliates with matters relating to the Services. The Services are more fully
described in Exhibit A attached hereto. Danforth and the Company will review the
Services on a monthly basis to prioritize and implement the tasks listed on
Exhibit A. Affiliate” means, with respect to a Party, any Person controlling,
controlled by or under common control with such Party, for so long as such
control exists. For the purposes of this definition, “control” means: (a) to
possess, directly or indirectly, the power to direct the management and policies
of such Person, whether through ownership of voting securities or by contract
relating to voting rights or corporate governance; or (b) ownership of more than
fifty percent (50%) of the voting securities in such Person (or such lesser
percent as may be the maximum that may be owned pursuant to applicable laws of
the country of incorporation or domicile, as applicable).

 

2.

Compensation for Services. In full consideration of Danforth’s full, prompt and
faithful performance of the Services, the Company shall compensate Danforth a
consulting fee

 

1



--------------------------------------------------------------------------------

  more fully described in Exhibit A (the “Consulting Fee”). Danforth shall, from
time to time, but not more frequently than twice per calendar month invoice the
Company for Services rendered and such invoice will be paid upon fifteen
(15) days of receipt. Each month the Parties shall evaluate jointly the current
fee structure and scope of Services. Upon termination of this Agreement pursuant
to Section 3, no compensation or benefits of any kind as described in this
Section 2 shall be payable or issuable to Danforth after the effective date of
such termination. In addition, the Company will reimburse Danforth for
reasonable out-of-pocket business expenses, including but not limited to travel
and parking, incurred by Danforth in performing the Services hereunder, upon
submission by Danforth of supporting documentation reasonably acceptable to the
Company. Any such accrued expenses in any given three (3) month period that
exceed one thousand dollars ($1,000) shall be submitted to the Company for its
prior written approval.

 

3. Term and Termination. The term of this Agreement will commence on the
Effective Date and will continue through the anniversary of such date in the
next calendar year (the “Term”). This Agreement may be extended for an
additional period by mutual written agreement. This Agreement may be terminated
by either Party hereto: (a) with Cause (as defined below), upon thirty
(30) days’ prior written notice to the other Party; or (b) without cause upon
sixty (60) days’ prior written notice to the other Party. For purposes of this
Section 3, “Cause” shall include: (i) a breach of the terms of this Agreement
which is not cured within thirty (30) days of written notice of such default or
(ii) the commission of any act of fraud, embezzlement or deliberate disregard of
a rule or policy of the Company.

 

4. Time Commitment. Danforth will devote such time to perform the Services under
this Agreement as may reasonably be required.

 

5. Place of Performance. Danforth will perform the Services at such locations
upon which the Company and Danforth may mutually agree. Danforth will not,
without the prior written consent of the Company, perform any of the Services at
any facility or in any manner that might give anyone other than the Company any
rights to or allow for disclosure of any Confidential Information (as defined
below).

 

6. Compliance with Policies and Guidelines. Danforth will perform the Services
in accordance with all rules or policies adopted by the Company that the Company
discloses in writing to Danforth.

 

7.

Confidential Information. Danforth acknowledges and agrees that during the
course of performing the Services, the Company may furnish, disclose or make
available to Danforth information, including, but not limited to, material,
compilations, data, formulae, models, patent disclosures, procedures, processes,
business plans, projections, protocols, results of experimentation and testing,
specifications, strategies and techniques, and all tangible and intangible
embodiments thereof of any kind whatsoever (including, but not limited to, any
apparatus, biological or chemical materials, animals, cells, compositions,
documents, drawings, machinery, patent applications, records and reports), which
is owned or controlled by the Company and is marked or designated as
confidential at the time of disclosure or is of a type that is customarily
considered to be

 

2



--------------------------------------------------------------------------------

  confidential information (collectively the “Confidential Information”).
Danforth acknowledges that the Confidential Information or any part thereof is
the exclusive property of the Company and shall not be disclosed to any third
party without first obtaining the written consent of the Company. Danforth
further agrees to take all practical steps to ensure that the Confidential
Information, and any part thereof, shall not be disclosed or issued to its
affiliates, agents or employees, except on like terms of confidentiality. The
above provisions of confidentiality shall apply for a period of five (5) years.

 

8. Intellectual Property. Danforth agrees that all ideas, inventions,
discoveries, creations, manuscripts, properties, innovations, improvements,
know-how, inventions, designs, developments, apparatus, techniques, methods, and
formulae that Danforth conceives, makes, develops or improves as a result of
performing the Services, whether or not reduced to practice and whether or not
patentable, alone or in conjunction with any other party and whether or not at
the request or upon the suggestion of the Company (all of the foregoing being
hereinafter collectively referred to as the “Inventions”), shall be the sole and
exclusive property of the Company. Danforth hereby agrees in consideration of
the Company’s agreement to engage Danforth and pay compensation for the Services
rendered to the Company and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged that Danforth shall
not, without the prior written consent of the Company, directly or indirectly,
consult for, or become an employee of, any company which conducts business in
the Field of Interest anywhere in the world. As used herein, the term “Field of
Interest” shall mean the research, development, manufacture and/or sale of the
products resulting from the Company’s technology. The limitations on competition
contained in this Section 8 shall continue during the time that Danforth
performs any Services for the Company (whether as a consultant, employee or
otherwise), and for a period of three (3) months following the termination of
any such Services that Danforth performs for the Company. If any part of this
section should be determined by a court of competent jurisdiction to be
unreasonable in duration, geographic area, or scope, then this Section 8 is
intended to and shall extend only for such period of time, in such area and with
respect to such activity as is determined to be reasonable. Except as expressly
provided herein, nothing in this Agreement shall preclude Danforth from
consulting for or being employed by any other person or entity.

 

9. Non Solicitation. All personnel representing Danforth are employees or
contracted agents of Danforth. As such, they are obligated to provide the
Services to the Company and are obligated to Danforth under confidentiality,
non-compete, and non-solicitation agreements. Accordingly, they are not
retainable as employees or contractors by the Company and the Company hereby
agrees not to solicit, hire or retain their services for so long as they are
employees or contracted agents of Danforth and for one (1) year thereafter;
provided, however, that this Section 9 shall not apply if an employee or
contracted agent of Danforth ceases an employment arrangement without any active
inducement by Company to do so. Should the Company violate this restriction, it
agrees to pay Danforth liquidated damages equal to fifteen thousand ($15,000)
dollars for each Danforth employee or contracted agent solicited and/or hired by
the Company in violation of this Agreement, plus Danforth’s reasonable
attorneys’ fees and costs incurred in enforcing this agreement should the
Company fail or refuse to pay the liquidated damages amount in full within
thirty (30) days following its violation.

 

3



--------------------------------------------------------------------------------

10. Placement Services. In the event that Danforth refers a potential employee
to the Company and that individual is hired, Danforth shall receive a fee equal
to ten percent (10%) of the employee’s starting annual base salary. This fee is
due and owing whether an individual is hired, directly or indirectly on a
permanent basis or on a contract or consulting basis by the Company, as a result
of Danforth’s efforts within one (1) year of the date applicant(s) are submitted
to the Company. Such payment is due within thirty (30) days of the employee’s
start date.

 

11. No Implied Warranty. Except for any express warranties stated herein, the
Services are provided on an “as is” basis, and the Company disclaims any and all
other warranties, conditions, or representations (express, implied, oral or
written), relating to the Services or any part thereof Further, in performing
the Services Danforth is not engaged to disclose illegal acts, including fraud
or defalcations, which may have taken place. The foregoing notwithstanding,
Danforth will promptly notify the Company if Danforth becomes aware of any such
illegal acts during the performance of the Services. Because the Services do not
constitute an examination in accordance with standards established by the
American Institute of Certified Public Accountants (the “AICPA”), Danforth is
precluded from expressing an opinion as to whether financial statements provided
by the Company are in conformity with generally accepted accounting principles
or any other standards or guidelines promulgated by the AICPA, or whether the
underlying financial and other data provide a reasonable basis for the
statements.

 

12. Indemnification. Each Party hereto agrees to indemnify and hold the other
Party hereto, its directors, officers, agents and employees harmless against any
claim based upon circumstances alleged to be inconsistent with such
representations and/or warranties contained in this Agreement. Further, the
Company shall indemnify and hold harmless Danforth and any of its subcontractors
against any claims, losses, damages or liabilities (or actions in respect
thereof) that arise out of or are based on the Services performed hereunder,
except for any such claims, losses, damages or liabilities arising out of the
gross negligence or willful misconduct Danforth or any of its subcontractors.
The Company will add Consultant and any applicable subcontractor to its
insurance policies as additional insureds, including without limitation the
Company’s Directors and Officers liability insurance.

 

13. Independent Contractor. Danforth is not, nor shall Danforth be deemed to be
at any time during the term of this Agreement, an employee of the Company, and
therefore Danforth shall not be entitled to any benefits provided by the Company
to its employees, if applicable. Danforth’s status and relationship with the
Company shall be that of an independent contractor and consultant. Danforth
shall not state or imply, directly or indirectly, that Danforth is empowered to
bind the Company without the Company’s prior written consent. Nothing herein
shall create, expressly or by implication, a partnership, joint venture or other
association between the parties. Danforth will be solely responsible for payment
of all charges and taxes arising from his or her relationship to the Company as
a consultant.

 

4



--------------------------------------------------------------------------------

14. Records. Upon termination of Danforth’s relationship with the Company,
Danforth shall deliver to the Company any property or Confidential Information
of the Company relating to the Services which may be in its possession including
products, project plans, materials, memoranda, notes, records, reports,
laboratory notebooks, or other documents or photocopies and any such information
stored using electronic medium.

 

15. Notices. Any notice under this Agreement shall be in writing (except in the
case of verbal communications, emails and teleconferences updating either Party
as to the status of work hereunder) and shall be deemed delivered upon personal
delivery, one day after being sent via a reputable nationwide overnight courier
service or two days after deposit in the mail or on the next business day
following transmittal via facsimile. Notices under this Agreement shall be sent
to the following representatives of the Parties:

If to the Company:

 

Name:    Stephen Yoder Title:    Chief Executive Officer Address:   
Lise-Meitner-Strasse 30,   

85354 Freising-Weihenstephan,

Germany

If to Danforth:

 

Name:    Gregg Beloff Title:    Managing Director Address:    91 Middle Road   
Southborough, MA 01772 Phone:    1 617 686-7679 E-mail:   
gbeloff@danforthadvisors.com

 

16. Assignment and Successors. This Agreement may not be assigned by a Party
without the consent of the other which shall not be unreasonably withheld,
except that each Party may assign this Agreement and the rights, obligations and
interests of such Party, in whole or in part, to any of its Affiliates, to any
purchaser of all or substantially all of its assets or to any successor
corporation resulting from any merger or consolidation of such Party with or
into such corporation. The parties hereto acknowledge that effective from and
after the Acquisition “Company” shall mean Pieris Pharmaceuticals, Inc.

 

17. Force Majeure. Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, if such failure or delay is due to natural
disasters or any causes beyond the reasonable control of either Party. In event
of such force majeure, the Party affected thereby shall use reasonable efforts
to cure or overcome the same and resume performance of its obligations
hereunder.

 

5



--------------------------------------------------------------------------------

18. Headings. The Section headings are intended for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

19. Integration; Severability. This Agreement is the sole agreement with respect
to the subject matter hereof and shall supersede all other agreements and
understandings between the Parties with respect to the same. If any provision of
this Agreement is or becomes invalid or is ruled invalid by any court of
competent jurisdiction or is deemed unenforceable, it is the intention of the
Parties that the remainder of the Agreement shall not be affected.

 

20. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, excluding choice
of law principles. The Parties agree that any action or proceeding arising out
of or related in any way to this Agreement shall be brought solely in a Federal
or State court of competent jurisdiction sitting in the Commonwealth of
Massachusetts.

 

21. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one
agreement.

If you are in agreement with the foregoing, please sign where indicated below,
whereupon this Agreement shall become effective as of the Effective Date.

 

DANFORTH ADVISORS, LLC     Pieris, AG By:  

/s/ Gregg Beloff

    By:  

/s/ Stephen S. Yoder

Print Name:   Gregg Beloff          Print Name:   Stephen S. Yoder

Title:   Managing Director     Title:   CEO Date:   December 1, 2014      Date:
  December 12, 2014



--------------------------------------------------------------------------------

EXHIBIT A

Description of Services and Schedule of Fees

Danforth will perform mutually agreed to finance, accounting and other
administrative functions (the “Services”) which are necessary to support the
achievement of the Company and any of its Affiliates’ strategic and financial
objectives, and the management of the Company and any of its Affiliates’
business.

Prior to the Acquisition:

 

  •   Financial support for the planned Acquisition, and associated financing
and regulatory activities, as needed. Such support would include, without
limitation:

 

  •   Review of financial statements, filings with the United States Securities
and Exchange Commission (SEC) and other regulatory filings and other relevant
documents

 

  •   Interacting with/coordinating the activities of internal staff and
external professionals (lawyers, investment bankers, auditors, financial
printers, etc.) to ensure project timelines and objectives are met

 

  •   Investor and Board communications, in coordination with the CEO

 

  •   Any financial analyses that may be required or helpful

Post-Acquisition:

 

  •   Establishing appropriate SEC compliance/reporting systems.

 

  •   Define projected reporting calendar for routine or predictable reporting
requirements

 

  •   Identify the types of non-routine events that might trigger an off-cycle
reporting requirement

 

  •   Communicate with/educate Pieris management about these non-routine events

 

  •   Establish a procedure to ensure non-routine events are raised to the CFO
and/or CEO in a timely manner, so that timely reporting can occur

 

  •   Assist in the development Corporate Governance Guidelines, Code of
Conduct, appropriate Board committee charters, etc.

 

  •   Working with Pieris management and Board, identify and put in place the
resources needed for cost-effective, ongoing compliance and reporting, balancing
costs against accuracy and timeliness

 

  •   Establish a US-based treasury function, to address, among other things:

 

  •   The funding of Pieris AG, including currency exchange transactions

 

  •   The establishment of banking accounts in the US

 

  •   A corporate investment policy

 

  •   A risk management program, including without limitation D&O and other
essential insurance coverages

 

7



--------------------------------------------------------------------------------

  •   Active involvement in the execution and ongoing refinement of investor
relations strategy, the primary objective of which is to improve liquidity for
Pieris’ stock. Participation in quarterly earnings calls is expected and
additional activities, to be further defined, are anticipated.

 

  •   Review of internal control procedures, systems and finance/accounting
resources at Pieris AG to ensure consistency with U.S. regulatory requirements,
and proposed remediation as appropriate.

 

  •   Operational support for the establishment of the US location; payroll,
HR/benefits, payables, etc.

 

  •   Integration of financial and operational systems between US and German
locations

Other services that would normally fall within the purview of a chief financial
officer of a publicly traded company and which would be provided on an ongoing
basis include, without limitation:

 

  •   Preparation and/or review of periodic SEC filings and certification of
such filings as the principal financial officer and principal accounting officer

 

  •   Financial support for strategic business planning and business development
/ licensing

 

  •   Strategic opportunity assessment

 

  •   Board, Audit, Compensation, and Corporate Governance committee meeting
preparation, support and attendance

 

  •   Stock option plan management

 

  •   Capitalization table management

The services described above will be provided by Darlene Deptula-Hicks.
Recognizing the need to prioritize activities and refine the definition and
scope of the services to be provided, Danforth proposes to review the list of
services with the CEO on a periodic basis to ensure alignment and establish
clear expectations.

In delivering the services, Ms. Deptula-Hicks would coordinate efforts with a VP
Finance, a more senior controller or a more junior controller, depending on
Ms. Deptula-Hicks and Pieris’ assessment of the need, and others within Danforth
as appropriate, to ensure timelines are met in a cost-effective manner. For
clarity, efforts on specific items outlined above may not be exclusive to either
Ms. Deptula-Hicks or other staff; the skills of different people may be required
to address many, if not most, of the tasks identified. Danforth will employ a
team approach to meeting Pieris’ needs.

 

8



--------------------------------------------------------------------------------

Financial Terms

Danforth will provide the services outlined for an hourly fee, as follows:

 

CFO: Darlene Deptula-Hicks

   $ 28 0/hour   

VP Finance/Senior Controller

   $ 170/hour   

Junior Controller

   $ 135/hour   

Travel time will not be included in the expected time commitment, and will be
charged at $140 per hour for Ms. Deptula-Hicks, $85 per hour for a VP
Finance/Senior Controller and $67.50/hour for a junior controller. The foregoing
notwithstanding, Pieris will not be charged for travel time if Danforth staff
perform work for clients other than Pieris while traveling, or for more than six
hours of travel time per day.

In addition, the Company will reimburse Danforth for reasonable out-of-pocket
business expenses, including but not limited to travel and parking, incurred by
Danforth in performing the Services hereunder, upon submission by Danforth of
supporting documentation reasonably acceptable to the Company. Any such accrued
expenses in any given three (3) month period that exceed one thousand dollars
($1,000) shall be submitted to the Company for its prior written approval.

 

9